Citation Nr: 1227546	
Decision Date: 08/09/12    Archive Date: 08/14/12

DOCKET NO.  04-38 593A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for thoracolumbar spine disability, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and B.M.


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to November 1988.  He also had almost 10 months of prior active service.  His combat awards and decorations include the Distinguished Flying Cross, the Bronze Star Medal with "v" device, the Air Medal with "v" device, the Purple Heart Medal with oak leaf cluster and the Combat Infantryman Badge. 

This case is before the Board of Veterans' Appeals (Board) on appeal of a November 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida that (in pertinent part) increased the disability rating for arthritis of the thoracolumbar spine from noncompensable to 10 percent disabling. 

The Veteran presented testimony before the undersigned Veterans Law Judge in a hearing at the RO in October 2008.  A transcript of that hearing is of record. 

When this case was most recently before the Board in March 2011, the Veteran's back claim was remanded for further development.

The Board notes that, in addition to the paper claims files, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims files or are irrelevant to the issue on appeal.


FINDING OF FACT

Throughout the appeal period, the Veteran's thoracolumbar spine disability has been manifested by limitation of motion that more nearly approximates slight than moderate; forward flexion of the thoracolumbar spine has not been limited to 60 degrees or less consistently; incapacitating episodes have not been shown; and no significant neurological involvement of either lower extremity has been present.

CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for thoracolumbar spine disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 (2003); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5242 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Here, the Veteran was provided content-complying notice by letters in September 2003 and October 2008.  Although the Veteran was not provided complete notice until after the initial adjudication of the claim, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claim.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

Regarding the duty to assist, the Veteran's service treatment records (STRs) are associated with his claims files, and pertinent, available post-service treatment records (including VA and private records) have been secured.  In this regard, the Board notes that in March 2011 the Veteran submitted a letter asserting that he was undergoing a complete workup for the back and arthritis at the Mayo Clinic in Jacksonville, Florida.  The AOJ attempted to secure all such outstanding evidence by sending the Veteran in an April 2011 requesting required authorization to obtain the records.  He did not respond, and further development could not proceed without his response.  The duty to assist is not a one-way street.  A claimant cannot passively wait for assistance in those circumstances where her cooperation is needed for evidentiary development.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).).  The Veteran has not identified any other pertinent evidence that remains outstanding.  Moreover, the Veteran has been afforded appropriate VA examinations of his thoracolumbar spine, most recently in 2011.  He also provided testimony in support of his claim during an October 2008 travel Board hearing.

Therefore, the Board concludes that VA has complied with its duty to assist the Veteran.  

Accordingly, the Board will address the merits of the claim.

Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2011).

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Court has held that "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2011).

It is noteworthy that the portion of VA's Ratings Schedule pertaining to evaluation of disabilities of the spine was amended during the pendency of this appeal.  VA's General Counsel, in a precedent opinion, has held that when a new regulation is issued while a claim is pending before VA, unless clearly specified otherwise, VA must apply the new provision to the claim from the effective date of the change as long as the application would not produce retroactive effects.  VAOPGCPREC 7-2003 (Nov. 19, 2003).  The revised criteria may only be applied as of their effective date and, before that time, only the former version of the regulation may be applied.  VAOPGCPREC 3-2000 (Apr. 10, 2000).

In accordance with VAOPGCPREC 7-2003, the Board has reviewed the revised rating criteria.  The revised rating criteria would not produce retroactive effects since the revised provisions affect only entitlement to prospective benefits.  Therefore, VA must apply the new provisions from their effective date.
Factual Background and Analysis

Under the criteria in effect prior to September 23, 2002, intervertebral disc syndrome warrants a noncompensable evaluation if it is postoperative, cured.  A 10 percent evaluation is warranted if it is mild.  A 20 percent evaluation is warranted if it is moderate with recurring attacks.  A 40 percent evaluation is authorized for intervertebral disc syndrome if it is severe with recurrent attacks and intermittent relief.  A 60 percent evaluation is warranted for pronounced intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk or other neurological findings appropriate to the site of the diseased disc, with little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

Under the interim revised criteria of Diagnostic Code 5293, effective September 23, 2002, intervertebral disc syndrome is evaluated (preoperatively or postoperatively) either on the total duration of incapacitating episodes over the past 12 months, or by combining under 38 C.F.R. § 4.26 (combined rating tables) separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, which ever method results in the higher evaluation.  A maximum 60 percent evaluation is warranted when rating based on incapacitating episodes, and such is assigned when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent evaluation is assigned for incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during the past 12 months.  A 20 percent evaluation is assigned for incapacitating episodes having a total duration of at least 2 weeks, but less than 4 weeks, during the past 12 months, and a 10 percent evaluation is assigned with the incapacitating episodes having a total duration of at least 1 week, but less than 2 weeks, during the past 12 months.

Note 1 provides that for the purposes of evaluations under Diagnostic Code 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurological manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  Note 2 provides that when evaluating on the basis of chronic manifestations, evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes.  Evaluate neurological disabilities separately using evaluation criteria for the most appropriate neurological diagnostic code or codes. 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

Under the criteria in effect prior to September 26, 2003, lumbosacral strain was evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003) and limitation of motion of the lumbar spine was evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).

Under the criteria in effect prior to September 26, 2003, lumbosacral strain warrants a noncompensable evaluation if there are slight subjective symptoms only.  A 10 percent evaluation is warranted if it is manifested by characteristic pain on motion.  With muscle spasm on extreme forward bending, and loss of lateral spine motion, unilateral, in a standing position, a 20 percent evaluation is warranted.  A 40 percent evaluation is warranted for severe lumbosacral strain with listing of the whole spine to the opposite side; positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003).

Under the criteria in effect prior to September 26, 2003, limitation of motion of the lumbar spine warrants a 10 percent evaluation if it is slight, a 20 percent evaluation if it is moderate or a 40 percent evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).

Under the criteria in effect prior to September 26, 2003, residuals of fractured vertebra, without cord involvement, and with an abnormal mobility requiring a neck brace warrants a 60 percent rating.  For instances of demonstrable deformity of a vertebral body, an additional 10 percent rating is warranted.  Residuals of a fractured vertebra with cord involvement, requiring long leg braces, or being bedridden, warrants a 100 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5285 (2003).  

Under the criteria in effect prior to September 26, 2003, ankylosis of the lumbar spine warrants a 40 percent evaluation if it is favorable or a 50 percent evaluation if it is unfavorable.  38 C.F.R. § 4.71a, Diagnostic Code 5289 (2003).  Complete bony fixation (ankylosis) of the spine at an unfavorable angle with marked deformity and ankylosis of major joints or without other joint involvement warrants a 100 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5286 (2003).  

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§4.10, 4.40 and 4.45 (2011) are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more of less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Under the criteria effective September 26, 2003, lumbosacral strain and degenerative arthritis of the spine are to be evaluated under the general rating formula for rating diseases and injuries of the spine (outlined below).  38 C.F.R. § 4.71a, Diagnostic Codes 5237 and 5242.  Intervertebral disc syndrome will be evaluated under the general formula for rating diseases and injuries of the spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes (outlined above), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2004).

Under the general rating formula for rating diseases and injuries of the spine, effective September 26, 2003, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  

An evaluation of 10 percent is warranted if forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or if there is a vertebral body fracture with loss of 50 percent or more of the height.  

A 20 percent evaluation is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent evaluation is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating, and unfavorable ankylosis of the entire spine warrants a 100 percent rating.

There are several notes set out after the diagnostic criteria, which provide the following: First, associated objective neurologic abnormalities are to be rated separately under an appropriate diagnostic code.  Second, for purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateroflexion is 0 to 30 degrees, and left and right lateral rotation is 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateroflexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is to 240 degrees.  Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  Fourth, each range of motion should be rounded to the nearest 5 degrees.

Factual Background and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims files, with an emphasis on the evidence relevant to this appeal.  Although there is an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Historically, the Veteran's STRs note no findings of a back disability in records dated from August 1964 to December 1988.  Following service, a February 1989 VA examination report notes findings of full range of motion of the spine with X-ray evidence of degenerative changes.  An April 1989 rating decision granted service connection for arthritis of the thoracic and lumbosacral spine and rated it as noncompensably disabling.  

In July 2003, the Veteran submitted the current claim for an increased rating.

An October 2003 VA examination report notes the Veteran's complaints of back pain.  He reported that he had had only minimal treatment for his back disability and avoided lifting heavy items and standing for long periods of time.  On examination, range of motion was: forward flexion 80 degrees; extension 25 degrees; right lateral flexion 30 degrees; and left lateral flexion 30 degrees.  The examiner noted that these movements were associated with discomfort but no weakness, fatigability, or incoordination.  Straight leg raising to 60 degrees caused some back pain but no radicular pain.  X-ray studies revealed degenerative changes in the lower lumbar spine.  The examiner opined that the Veteran had degenerative disc disease that was not likely related to his service-connected back disability.  

In a November 2003 rating decision the RO (in pertinent part) increased the disability rating for arthritis of the thoracolumbar spine from noncompensable to 10 percent disabling, effective in July 2003.

A November 2007 VA outpatient treatment record notes that the Veteran was seen with various complaints, including a back ache that was "not a new issue."  A June 2008 VA outpatient treatment record notes the Veteran's various medical complaints, including degenerative joint disease.  This problem was described as "mild" and the Veteran indicated that he took over the counter medications, but rarely, for the pain.  VA outpatient treatment records dated from 2007 to 2008 note no treatment for low back disability.

During an October 2008 travel Board hearing, the Veteran testified that his back disability had gotten more severe with the passing years.  He indicated that he treated his back disability himself, with over the counter medication, stretches and the use of a lumbar pillow.  He also indicated that he had never undergone MRI testing.

An April 2009 VA examination report notes the Veteran's complaints of pain and stiffness in the lumbar paraspinal region with radiculopathy into the right or left lower extremity occurring two or three times per year.  The Veteran reported flare-ups of pain due to unknown factors occurring approximately three times per year and lasting two or three days.  He indicated that he was able to sit for a maximum of 30 minutes, stand for a maximum of 30 to 45 minutes and had no significant limitations on his ability to walk.  The Veteran denied any bowel or bladder incontinence but did report some bladder urgency, erectile dysfunction and lower extremity weakness.  He denied using any pain medication and indicated that he did stretching exercises for his back.  He denied using a back brace but occasionally used a cane.  He reported that he was employed and denied any impairment of job-related duties secondary to his back disability.  He denied any incapacitating episodes during the past year and was independent with regard to the activities of daily living.  

On examination, the Veteran's gait was normal.  There was no paraspinal muscle spasm, tenderness, weakness, or unfavorable ankylosis noted.  Range of motion of the thoracolumbar spine was: forward flexion 60 degrees, with pain at 60 degrees; extension 10 degrees with pain throughout; right lateral flexion 10 degrees with pain throughout; left lateral flexion 10 degrees with pain throughout; right lateral rotation 10 degrees with pain throughout; and left lateral rotation 10 degrees with pain throughout.  Repetitive testing resulted in no changes.  Reflexes were brisk and symmetrical in all extremities.  Muscle strength was 5/5 in all extremities.  Laseague sign was negative bilaterally.  Sensory examination revealed intact sensation to vibration, light touch, pain and temperature in all extremities.  No diagnostic studies were conducted.  The diagnosis was lumbar degenerative disc disease.  In an addendum the examiner noted that no painful motion was objectively noted, and on repetitive testing range of motion values were unchanged from baseline testing without pain, fatigue, weakness, or incoordination. 

A June 2009 VA outpatient treatment record notes the Veteran's various medical complaints, including degenerative joint disease.  This problem was described as "mild" and the Veteran indicated that he took over the counter medications, but rarely, for the pain.  VA outpatient treatment records dated from 2009 to 2010 note no treatment for low back disability.

Private chiropractic treatment records dated from December 2009 to March 2010 note the Veteran's ongoing treatment for low back pain with occasional radiation to the hip.  In March 2010 the Veteran reported that he had been told "years ago" that he had a herniated lumbar disc, but denied ever having an MRI to confirm this diagnosis.  On examination reflexes were 2+ and equal, and sensation was intact.  Thoracolumbar range of motion produced pain with extension, bilateral rotation and flexion.  Midline tenderness from T8-L5 was noted.  There was spasm of the left lumbar musculature.  Straight leg raising was negative.  The assessment included thoracic, lumbar and SI joint dysfunction.  X-ray studies revealed degenerative disc disease of the lumbar spine.  

In March 2011 the Veteran submitted a letter to the Board asserting that he was undergoing a complete workup for his back and arthritis at the Mayo Clinic in Jacksonville, Florida.

A May 2011 VA examination report notes the Veteran's complaints of back pain with flare-ups every two to four months.  He also reported some radiation of the pain to the calf.  He treated the pain with Motrin and had a good response.  He denied using any assistive devices.  He also denied any hospitalizations or surgeries.  The Veteran denied incontinence, urgency, frequency, erectile dysfunction, numbness, paresthesias, leg or foot weakness, falls, or unsteadiness.  He reported some fatigue, stiffness, weakness, spasm, pain and limitation of motion.  

On examination, the Veteran's gait was normal.  There were abnormal spine curvature and no ankylosis.  There was no paraspinal muscle spasm, guarding, atrophy, pain with motion, tenderness, or weakness noted.  Range of motion of the thoracolumbar spine was: forward flexion 90 degrees; extension 30 degrees; right lateral flexion 25 degrees; left lateral flexion 30 degrees; right lateral rotation 25 degrees; and left lateral rotation 30 degrees.  Repetitive testing revealed no evidence of pain or additional limitation of motion.  Reflexes were 2+ in all extremities.  Muscle strength was 5/5 in all extremities with no atrophy.  Sensory examination revealed intact sensation to vibration, light touch, pain and temperature in all extremities.  On repetitive testing range of motion values were unchanged from baseline testing without pain, fatigue, weakness, or incoordination.  The Veteran reported that he retired from his job in August 2009.  The diagnoses included arthritis of the thoracic and lumbar spine with no evidence of radiculopathy.  In a May 2011 addendum the examiner opined that the Veteran's back disability should not preclude light duty or sedentary employment.

The medical evidence of record confirms that the Veteran suffers from degenerative joint disease of the thoracolumbar spine with limitation of motion.  The Board has reviewed the rating criteria in effect prior to September 2003, and finds that there is no basis upon which to award the Veteran a rating in excess of 10 percent.  In this regard, the evidence of record does not show that his impairment equates to more than mild intervertebral disc syndrome.  Objective medical findings (noted above) reflect that the Veteran has no muscle atrophy or absent ankle jerk, has full muscle strength and normal reflexes and shows no objective evidence of radiculopathy.  In addition, none of the evidence of record reflects that the Veteran has had an incapacitating episode due to his thoracolumbar disability that required bed rest prescribed by a physician and treatment by a physician.  Consequently, rating upon the basis of incapacitating episodes is not appropriate.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective September 23, 2002).

In addition, the Veteran's lumbar range of motion results documented in the evidence of record collectively reveal limitation of motion that more nearly approximates slight than moderate.  Range of motion findings on VA examinations during the period of the appeal note forward flexion no worse than 60 degrees with pain, extension no worse than 10 degrees with pain, lateral flexion no worse than 10 degrees with pain and rotation no worse than 10 degrees with pain.  As such, the assignment of an increased 20 percent rating for limitation of motion that more nearly approximates moderate is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).

Other Diagnostic Codes for the lumbar spine, which might provide for a higher disability rating, are not applicable.  It is not contended nor shown that the Veteran's service-connected low back disability includes symptoms of ankylosis, fracture of the spinal vertebra, or lumbosacral strain with muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5286, 5295 (2003).  Accordingly, the Board finds that the Veteran's low back disability does not warrant a rating in excess of 10 percent under the former rating criteria.  See 38 C.F.R. § 4.7.

Under the revised criteria for rating spine disabilities (effective September 26, 2003), the next higher (20 percent) rating requires thoracolumbar spine forward flexion greater not greater than 60 degrees, combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Such limitations are not consistently shown at any time during the period of the appeal.  The Board recognizes that forward flexion was limited to 60 degrees and combined the combined range of motion of the thoracolumbar spine was limited to 110 degrees when the Veteran was examined in April 2009.  However, those findings seem to be an anomaly when compared with the totality of the evidence.  Indeed, other pertinent medical records in the applicable periods of time before and after the April 2009 examination report (including VA examination reports dated in October 2003 and May 2011) show much greater range of motion (flexion between 80 and 90 degrees and combined range of motion of 230 degrees).  Throughout the period of the appeal, the Veteran's low back disability, from an orthopedic standpoint, appears to have been relatively stable, if not demonstrating a slight overall improvement over time.  The Board therefore finds that the preponderance of the evidence is against the assignment of a higher disability rating for limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2011).

In addition, no objective findings of radiculopathy were noted on examination.  There is no evidence of other neurological symptoms (bladder or bowel disturbance, e.g.,) which would warrant a compensable rating, and a separate rating for neurological impairment is not warranted.

Further, the Board finds that a higher rating is not warranted under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  None of the evidence shows that the Veteran has had any incapacitating episode due to his thoracolumbar disability that required bed rest prescribed by a physician and treatment by a physician.

The Board also finds that there is no basis for the assignment of any higher rating based on consideration of any of the factors addressed in 38 C.F.R. §§ 4.40 , 4.45 and DeLuca, 8 Vet. App. at 204-7.  Competent medical evidence reflects that the currently assigned 10 percent rating properly compensates him for the extent of functional loss resulting from any such symptoms.  Although it was noted in some of the examination reports that the Veteran exhibited pain on thoracolumbar spine motion, these findings have already been taken into consideration in the assignment of the current 10 percent rating.

For all the foregoing reasons, the Veteran's claim for entitlement to an increased rating for thoracolumbar spine disability must be denied.  The Board has considered staged ratings, under Hart, supra, but concludes that they are not warranted.  Since the preponderance of the evidence is against this claim, the benefit of the doubt doctrine is not for application.  See Gilbert, supra.

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  The Court has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

In this case, the manifestations of the low back disability are contemplated by the schedular criteria.  Therefore, referral of this case for extra-schedular consideration is not in order.


ORDER

Entitlement to a rating in excess of 10 percent for thoracolumbar spine disability is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


